DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (pub # 20190073077).


Consider claim 13. Kim et al teaches An electronic device, (Fig. 2a and paragraph 0069, portable terminal). comprising: 
a touch switch unit formed in a housing; (Figs. 2a and 2b as well as paragraph 0079, user input unit 1230).
and a touch sensing device configured to sense a touch input applied to the touch switch unit, (See at least paragraph 0102, The side user input units 123a′ and 123b′ according to the embodiment of the present invention may include at least one pressure detector. When at least one pressure detector formed in the mounting space R of the side portion detects the touch pressure by using a capacitance).
wherein the touch switch unit comprises: 
a first touch switch unit disposed on one side surface of the electronic device; (Figs. 4 to 6 and at least paragraph 0086 side operation key 123a).
and a second touch switch unit disposed on another side surface of the electronic device. (Figs. 4 to 6 and at least paragraph 0086 side operation key 123b).


Consider claim 19. Kim et al teaches further teaches The electronic device according to claim 13, wherein the first touch switch unit and the second touch switch unit are symmetrically disposed on the one side surface of the electronic device and the other side surface of the electronic device, (Figs. 3-6).
wherein each of the first touch switch unit and the second touch switch unit comprises a plurality of touch members, and wherein a dividing line or a dividing surface is not formed between the plurality of touch members. (paragraph 0082, Although four side user input units 123a′ to 123d′ are shown in FIGS. 3a and 3b, one or various numbers of the side user input units 123a′ to 123d′ may be formed, and the entire area of each side surface may be formed as the side user input unit. That is, the touch key may be formed only in an area (a power key area, a sound volume adjustment key area, etc.) that performs a specific function among the side of the terminal, or the touch key may be formed in at least one area among areas obtained by equally dividing the side surface of the terminal into a plurality of areas, or the touch key may be formed in the entire area of the side surface of the terminal. Here, the touch key may include at least one of a touch detector for detecting whether or not the touch occurs and the touch position and a pressure detector for detecting the touch pressure).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 14-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (pub # 20190073077) in view of David et al (pub # 20170371473).

Consider claim 1. Kim et al teaches A touch sensing method, comprising: 
a plurality of touch inputs applied to a first touch switch unit (Paragraph 0082 and Figs. 4-6, side user input unit 123a).
and a second touch switch unit, (Paragraph 0082 and Figs. 4-6, side user input unit 123b).
formed in a housing of an electronic device; (Figs. 4-6).
analyzing the applied plurality of touch inputs; (Fig. 7 and paragraph 0116, side touch pressure is detected and it is determined whether the detected side touch pressure satisfies a predetermined condition).
and discerning and sensing a type of a touch operation according to a pattern of the plurality of touch inputs, based on results of the analyzing of the applied plurality of touch inputs. (Fig. 7 and paragraph 0116, As a result of the determination, if the side touch pressure satisfies the predetermined condition, a function corresponding to the predetermined condition can be performed (S130).  Also see paragraph 0118, The control unit can set a function corresponding to a predetermined condition by using at least one of a position at which the touch input is detected, the magnitude of the touch pressure, or a touch pressure pattern).


It is admitted that Kim et al does not specifically disclose generating respective oscillation signals having a resonant frequency, the respective oscillation signals being changeable according to, based on a change in the resonant frequency of the generated oscillation signals.  However David et al in at least the abstract as well as paragraphs 0060-0062 discloses a capacitive touch sensor device comprising a plurality of resonant circuits connected to an RF signal generator.  The tunable RF signal generator is tunable to selectively generate an output at each of the unique resonant frequencies for driving the resonant circuits, thus generating respective oscillation signals having a resonant frequency.  Therefore it would have been obvious to one of ordinary skill in the art to combine the touch sensor of David et al with the touch sensing method and system of Kim et al in order to reduce the number of input and output connections required for capacitive touch sensor devices. Reducing the number of inputs and outputs required may allow for better use of space around the edges of a substrate layer, reduce controller complexity and increase the adaptability of the controller for use with different sensor devices (David et al paragraph 0130).


Consider claim 21. Kim et al teaches An electronic device, comprising: 
a first group of touch members disposed on one surface of the electronic device; (Paragraph 0082 and Figs. 4-6, side user input unit 123a.  Paragraph 0082, Although four side user input units 123a′ to 123d′ are shown in FIGS. 3a and 3b, one or various numbers of the side user input units 123a′ to 123d′ may be formed).
a second group of touch members disposed on another surface of the electronic device; (Paragraph 0082 and Figs. 4-6, side user input unit 123b.  Paragraph 0082, Although four side user input units 123a′ to 123d′ are shown in FIGS. 3a and 3b, one or various numbers of the side user input units 123a′ to 123d′ may be formed).
and a controller configured to determine a type of a touch operation corresponding to a pattern of a plurality of touch inputs applied to a plurality touch members among the first group of touch members and the second group of touch members, (Fig. 7 and paragraph 0116, As a result of the determination, if the side touch pressure satisfies the predetermined condition, a function corresponding to the predetermined condition can be performed (S130).  Also see paragraph 0118, The control unit can set a function corresponding to a predetermined condition by using at least one of a position at which the touch input is detected, the magnitude of the touch pressure, or a touch pressure pattern).

Kim et al does not specifically disclose an oscillation circuit configured to generate a first group of oscillation signals corresponding to the first group of touch members, and a second group of oscillation signals corresponding to the second group of touch members; based on a detected change in resonant frequency of one or more oscillation signals among the first group of oscillation signals and the second group of oscillation signals.  However David et al in at least the abstract as well as paragraphs 0060-0062 discloses a capacitive touch sensor device comprising a plurality of resonant circuits connected to an RF signal generator.  The tunable RF signal generator is tunable to selectively generate an output at each of the unique resonant frequencies for driving the resonant circuits, thus generating respective oscillation signals having a resonant frequency.  Therefore it would have been obvious to one of ordinary skill in the art to combine the touch sensor of David et al with the touch sensing method and system of Kim et al in order to reduce the number of input and output connections required for capacitive touch sensor devices. Reducing the number of inputs and outputs required may allow for better use of space around the edges of a substrate layer, reduce controller complexity and increase the adaptability of the controller for use with different sensor devices (David et al paragraph 0130).Consider claim 2. Kim et al further teaches The touch sensing method according to claim 1, further comprising: determining a touch input level according to a strength of the plurality of touch inputs, based on the analyzed results; (paragraph 0118, magnitude of the touch pressure).
and calculating an operation output value of the electronic device according to the determined touch input level. (paragraph 0119, Specifically, when the touch pressure is equal to or greater than a reference magnitude and the position where the touch input is detected is the power key area, the control unit can perform a function of turning on or off the power of the terminal. When the touch pressure is equal to or greater than the reference magnitude and the position where the touch input is detected is the terminal mode conversion key area, the control unit can perform a function of changing the mode of the terminal to the vibration mode or the normal mode).Consider claim 3. Kim et al further teaches The touch sensing method according to claim 2, wherein the calculating of the operation output value of the electronic device according to the determined touch input level comprises: calculating either one of a volume, a vibration strength, an operation time period, a number of operations, or an operation frequency of the electronic device to match the touch input level. (paragraph 0119, When the touch pressure is equal to or greater than the reference magnitude and the position where the touch input is detected is the sound volume adjustment key area, the control unit can adjust the sound volume in accordance with the touch pressure pattern).Consider claim 4. Kim et al further teaches The touch sensing method according to claim 1, wherein the discerning and sensing of the type of the touch operation comprises comparing any one or any combination of any two or more of a number of touch inputs, locations of touch inputs, a progress direction of the touch operation, and a touch strength level, with respect to the plurality of touch inputs, to discern the type of the touch operation. (paragraph 0119, magnitude of touch pressure is calculated to determine type of operation to perform on the device, thus touch strength level).Consider claim 5. Kim et al further teaches The touch sensing method according to claim 1, wherein the analyzing of the applied plurality of touch inputs comprises collecting and analyzing only a plurality of pieces of touch input data applied within a reference time period previously stored in the electronic device. (paragraph 0120, When the control unit changes the function related to at least one pressure detector to the active state and does not receive the touch input during a set period of time, the control unit can change the function related to at least one pressure detector to the inactive state again).Consider claim 6. Kim et al further teaches The touch sensing method according to claim 5, wherein the discerning and sensing of the type of the touch operation comprises: determining whether the collected plurality of pieces of touch input data corresponds to a touch input applied to the first touch switch unit and a touch input applied to the second touch switch unit; (paragraph 0116, side touch pressure is detected). 
and discerning the type of the touch operation as any one of a multiple touch, a sequential multiple touch, a multiple slide touch, a multiple swipe touch, and a squeeze, in response to a result of the determining whether the collected plurality of pieces of touch input data corresponds to the touch input applied to the first touch switch unit and the touch input applied to the second touch switch unit being that the collected plurality of pieces of touch input data corresponds to the touch input applied to both the first touch switch unit and the touch input applied to the second touch switch unit. (paragraph 0187, By using the pressure detector including the plurality of channels, it is possible to simultaneously sense the respective magnitudes of a plurality of pressures of a plurality of touches).Consider claim 7. Kim et al further teaches The touch sensing method according to claim 6, further comprising: discerning the type of the touch operation as any one of a multiple touch, a slide touch, and a swipe touch with respect to a single touch switch unit among the first and second touch switch units, in response to the result of the determining whether the collected plurality of pieces of touch input data corresponds to the touch input applied to the first touch switch unit and the touch input applied to the second touch switch unit being that the collected plurality of pieces of touch input data does not correspond to the touch input applied to both the first touch switch unit and the touch input applied to the second touch switch unit. (paragraph 0187, By using the pressure detector including the plurality of channels, it is possible to simultaneously sense the respective magnitudes of a plurality of pressures of a plurality of touches).Consider claim 8. Kim et al further teaches The touch sensing method according to claim 6, further comprising: determining the number of data of touch inputs first applied, among the collected plurality of pieces of touch input data; (paragraph 0119, various functions can be set to be performed by the control unit in consideration of the touch position, the pressure touch magnitude, the number of touches).
and further discerning the type of the touch operation as the sequential multiple touch, in response to: the result of the determining whether the collected plurality of pieces of touch input data corresponds to the touch input applied to the first touch switch unit and the touch input applied to the second touch switch unit being that the collected plurality of pieces of touch input data corresponds to the touch input applied to both the first touch switch unit and the touch input applied to the second touch switch unit; (paragraph 0187, By using the pressure detector including the plurality of channels, it is possible to simultaneously sense the respective magnitudes of a plurality of pressures of a plurality of touches).
and the number of data of touch inputs first applied being one. (paragraph 0119, various functions can be set to be performed by the control unit in consideration of the touch position, the pressure touch magnitude, the number of touches).Consider claim 9. Kim et al further teaches The touch sensing method according to claim 8, further comprising: determining whether each of the plurality of touch inputs first applied is sustained for a minimum time period (paragraph 0120, When the control unit changes the function related to at least one pressure detector to the active state and does not receive the touch input during a set period of time, the control unit can change the function related to at least one pressure detector to the inactive state again).
while having a strength level greater than or equal to a predetermined reference strength level; (paragraph 0118, magnitude of the touch pressure).
and further discerning the type of the touch operation as the squeeze, in response to: the result of the determining whether the collected plurality of pieces of touch input data corresponds to the touch input applied to the first touch switch unit and the touch input applied to the second touch switch unit being that the collected plurality of pieces of touch input data corresponds to the touch input applied to both the first touch switch unit and the touch input applied to the second touch switch unit; (paragraph 0187, By using the pressure detector including the plurality of channels, it is possible to simultaneously sense the respective magnitudes of a plurality of pressures of a plurality of touches).
the number of data of the touch inputs first applied being a plural number; (paragraph 0119, various functions can be set to be performed by the control unit in consideration of the touch position, the pressure touch magnitude, the number of touches).
and a result of the determining of whether each of the plurality of touch inputs first applied is sustained for the minimum time period while having the strength level greater than or equal to the predetermined reference strength level is that the plurality of touch inputs first applied are sustained for the minimum time period while having the strength level greater than or equal to the predetermined reference strength level. (paragraph 0120, When the control unit changes the function related to at least one pressure detector to the active state and does not receive the touch input during a set period of time, the control unit can change the function related to at least one pressure detector to the inactive state again. Paragraph 0118, magnitude of the touch pressure).
Consider claim 10. Kim et al further teaches The touch sensing method according to claim 5, wherein the discerning and sensing of the type of the touch operation comprises: comparing a position of a first applied touch input, among the collected plurality of pieces of touch input data, with a position of a second applied touch input, among the collected plurality of pieces of touch input data, to determine a progress direction of the touch operation. (paragraphs 0192 and 0193, touch position is determined).
Consider claim 14. Kim et al further teaches The electronic device according to claim 13, wherein the touch sensing device comprises: and a detection circuit configured to discern a type of a touch operation according to a pattern of the plurality of touch inputs, (Fig. 7 and paragraph 0116, As a result of the determination, if the side touch pressure satisfies the predetermined condition, a function corresponding to the predetermined condition can be performed (S130).  Also see paragraph 0118, The control unit can set a function corresponding to a predetermined condition by using at least one of a position at which the touch input is detected, the magnitude of the touch pressure, or a touch pressure pattern).

Kim et al does not specifically disclose an oscillation circuit configured to generate respective oscillation signals corresponding to the first touch switch unit and the second touch switch unit, each of the respective oscillation signals having a resonant frequency that is changeable according to a plurality of touch inputs, constituting the touch input, applied to the first touch switch unit and the second touch switch unit; based on a change in resonant frequency of the generated respective oscillation signals. However David et al in at least the abstract as well as paragraphs 0060-0062 discloses a capacitive touch sensor device comprising a plurality of resonant circuits connected to an RF signal generator.  The tunable RF signal generator is tunable to selectively generate an output at each of the unique resonant frequencies for driving the resonant circuits, thus generating respective oscillation signals having a resonant frequency.  Therefore it would have been obvious to one of ordinary skill in the art to combine the touch sensor of David et al with the touch sensing method and system of Kim et al in order to reduce the number of input and output connections required for capacitive touch sensor devices. Reducing the number of inputs and outputs required may allow for better use of space around the edges of a substrate layer, reduce controller complexity and increase the adaptability of the controller for use with different sensor devices (David et al paragraph 0130).
Consider claim 15. Kim et al further teaches The electronic device according to claim 14, wherein the detection circuit is further configured to determine a touch input level according to a strength of the plurality of touch inputs, (paragraph 0118, magnitude of the touch pressure).
and calculate an operation output value of the electronic device according to the determined touch input level. (paragraph 0119, Specifically, when the touch pressure is equal to or greater than a reference magnitude and the position where the touch input is detected is the power key area, the control unit can perform a function of turning on or off the power of the terminal. When the touch pressure is equal to or greater than the reference magnitude and the position where the touch input is detected is the terminal mode conversion key area, the control unit can perform a function of changing the mode of the terminal to the vibration mode or the normal mode).Consider claim 16. Kim et al further teaches The electronic device according to claim 14, wherein the detection circuit is further configured to compare any one or any combination of any two or more of a number of touch inputs, locations of touch inputs, a progress direction of the touch operation, and a touch strength level, with respect to the plurality of touch inputs, to discern the type of the touch operation. (paragraph 0119, magnitude of touch pressure is calculated to determine type of operation to perform on the device, thus touch strength level).Consider claim 17. David et al further teaches The electronic device according to claim 14, wherein the touch sensing device further comprises: an inductor element configured to exhibit a change in inductance as the touch input is applied to the touch switch unit; (paragraphs 0067 and 0068, inductor L1).
and a capacitor element electrically connected to the inductor element, and configured to exhibit a change in capacitance as the touch input is applied to the touch switch unit, (paragraphs 0067 and 0068, capacitor C1).
wherein the oscillation circuit is electrically connected to the inductor element and the capacitor element, to generate the respective oscillation signals. (paragraphs 0068, inductors L1-L10 and capacitors C1-C10 provided in resonant circuits 402a-402j).Consider claim 18. David et al further teaches The electronic device according to claim 14, wherein each of the first touch switch unit and the second touch switch unit comprises a plurality of touch members, wherein the touch sensing device further comprises: 
a plurality of inductor elements corresponding to the plurality of touch members and configured to exhibit a change in inductance as the plurality of touch inputs are applied to the first touch switch unit and the second touch switch unit; (paragraphs 0067 and 0068, inductors L1-L10).
and a plurality of capacitor elements respectively electrically connected to the plurality of inductor elements and configured to exhibit a change in capacitance as the plurality of touch inputs are applied to the first touch switch unit and the second touch switch unit, (paragraphs 0067 and 0068, capacitors C1-C10).

Kim et al further teaches and wherein the detection circuit is further configured to analyze only a plurality of pieces of touch input data applied within a reference time period previously stored, among the plurality of touch inputs, to discern the type of the touch operation. (paragraph 0120, When the control unit changes the function related to at least one pressure detector to the active state and does not receive the touch input during a set period of time, the control unit can change the function related to at least one pressure detector to the inactive state again).Consider claim 22. Kim et al further teaches The electronic device of claim 21, wherein the controller is further configured to determine an operation output value of the electronic device based on a strength of the plurality of touch inputs. (paragraph 0119, magnitude of touch pressure is calculated to determine type of operation to perform on the device, thus touch strength level).Consider claim 23. Kim et al further teaches The electronic device of claim 21, wherein the controller is further configured to compare any one or any combination of any two or more of a number of the plurality of touch inputs, locations of the plurality of touch inputs, a progress direction of the plurality of touch inputs, and a touch strength level of the plurality of touch inputs, to determine the type of the touch operation. (paragraph 0119, magnitude of touch pressure is calculated to determine type of operation to perform on the device, thus touch strength level).Consider claim 24. Kim et al further teaches The electronic device of claim 21, wherein the controller is further configured to determine the type of the touch operation based on whether a strength of the plurality of touch inputs is above a reference strength level for a predetermined amount of time. (paragraph 0120, When the control unit changes the function related to at least one pressure detector to the active state and does not receive the touch input during a set period of time, the control unit can change the function related to at least one pressure detector to the inactive state again. Paragraph 0118, magnitude of the touch pressure).


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (pub # 20190073077) in view of David et al (pub # 20170371473) and further in view of Hung et al (pub # 20200073507).

Consider claim 11. Kim et al in view of David et al does not specifically disclose The touch sensing method according to claim 5, wherein the discerning and sensing of the type of the touch operation comprises: determining strength levels of the collected plurality of pieces of touch input data, respectively; and discerning the type of the touch operation as a swipe touch, in response to a result of the determining of the strength levels of the collected plurality of pieces of touch input data being that the strength levels of the collected plurality of pieces of touch input data sequentially decrease.  However Hung et al in at least paragraphs 0071 and 0072 discloses a system and method of detecting a sliding input that user performs on a display, thus a swipe touch.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of detecting a swipe touch of Hung et al with the system and method of Kim et al in view of David et al in order to improve the system by giving the user multiple options as to the type of input they wish to perform. Consider claim 12. Hung et al further teaches The touch sensing method according to claim 11, further comprising: discerning the type of the touch operation as a slide touch, in response to a result of the determining of the strength levels of the collected plurality of pieces of touch input data being that the strength levels of the collected plurality of pieces of touch input data are maintained constant or increase. (paragraphs 0071 and 0072, sliding input detected). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (pub # 20190073077) in view of Kubota et al (pub # 20160062626)


Consider claim 20. Kim et al does not specifically disclose The electronic device according to claim 13, wherein the touch switch unit is disposed in a region of a dashboard of a vehicle including a steering wheel and a center fascia, and wherein the electronic device is configured to determine a touch input level according to a strength of the touch input applied to the touch switch unit, and calculate an operating output value implemented in the vehicle differently according to the determined touch input level.  However Kubota et al in at least Fig. 2 and paragraphs 0048 and 0049 discloses a touch panel type display unit 30 mounted in a dashboard of a vehicle.  Therefore it would have been obvious to one of ordinary skill in the art to mount the touch switch unit of Kim et al on a dashboard of a vehicle as disclosed by Kubota et al in order to provide equipment for enhancing the comfort of a vehicle (Kubota et al paragraph 0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624